Citation Nr: 1327250	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  07-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease with C5-6 disc herniation and radiculopathy prior to October 28, 2011, and an evaluation higher than 30 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had verified active service from March 1988 to January 1996.  According to his service records, he also had an additional 12 years, 2 months and 19 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which among other things granted service connection for degenerative joint disease with C5-6 disc herniation with radiculopathy (hereinafter cervical spine disability) and assigned a 10 percent disability rating, effective December 22, 2005.  

The Veteran testified at a Board hearing held at the RO in August 2009.  The Veteran's claim was remanded by the Board in November 2009.

In November 2009 and September 2011, the Board remanded the claim for further development.  

In a July 2012 rating decision, the Appeals Management Center (AMC) assigned a separate 20 percent rating for left upper extremity radiculopathy, effective December 22, 2005.  At the same time, the AMC increased the evaluation assigned for the cervical spine disability to 30 percent disabling, effective October 28, 2011.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  Because the Veteran has not expressed satisfaction with the higher rating, and such rating is less than the maximum under the applicable criteria, the matter remains on appeal since the grant of service connection.  See AB v. Brown, 6 Vet. App. 35 (1993).

In correspondence received in June 2012 the Veteran appears to raise claims seeking service connection for left foot, bilateral ankles, and right shoulder disabilities to include as secondary to service-connected disabilities as well as entitlement to service connection for residuals of left leg fracture and residual headaches from head injury.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

A September 2012 private treatment record from Jewett Orthopaedic Clinic noted that the Veteran reported that he may have injured his back three days earlier from carrying cabinets.  The record noted that the Veteran was experiencing "cervicotrapezius" symptoms and "arm symptoms."  He reported that he sought treatment from VA at that time and was prescribed meloxicam.  These reports, however, have not been associated with the claims file.  Additionally, treatment records since August 2011 from the Orlando VA Medical Center have not been obtained and are not a part of the paperless records in the Virtual VA system.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  On remand, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in August 2011, to include the treatment records surrounding the September 2012 injury.  See 38 C.F.R. § 3.159(c)(2) (2012).

The evidence indicates that the Veteran's symptoms of cervical spine disability may have increased in severity since his last VA examination in October 2011.  February 2012 treatment records from Jewett Orthopaedic Clinic noted the Veteran's complaints of decreased range of motion of the cervical spine with rotation to the right.  He reported that sitting appeared to exacerbate symptoms.  He used a TENS unit.  He was concerned that these symptoms were a result of worsening condition of the cervical spine.  February 2012 MRI findings revealed at C4-C5, there was disc osteophyte and uncinate spurring particularly on the right, at C5-C6, there appeared to be disc protrusion, disc osteophyte, and uncinate spurring with the potential to impinge C6, bilaterally.  At C6-C7, he had osteophytes, bilaterally.  Such symptoms and findings were not reported during the prior VA examinations.   Additionally, as previously mentioned, September 2012 private treatment records noted that the Veteran sought treatment related to a possible back injury with arm symptoms and cervicotrapezius symptoms.  
 
A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate, and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  Given the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected cervical spine disability is triggered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the relevant VA treatment records since August 2011 from the Orlando VAMC, or any other identified VA facility, to include the September 2012 treatment records related to an injury from carrying cabinets.

2.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a cervical spine disability with radiculopathy from Jewett Orthopaedic Clinic since October 2012 and any other private facility.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

3.  Then, afford the Veteran an examination to determine the current level of impairment due to the service-connected cervical spine disability, including upper extremity radiculopathy and any other associated neurological impairment.

The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

a)  Provide the ranges of motion of the cervical spine, expressed in degrees.

b)  The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion or functional loss due to weakened movement, excess fatigability, incoordination, flare-ups or pain.  Any loss of function on repetitive movements should be noted.

c)  Provide a separate neurological examination, if necessary, to identify all neurological disabilities, including upper extremity radiculopathy, associated with the service-connected cervical spine disability. 

d)  The severity of each neurological sign and symptom should be reported.  The examiner should provide an opinion with respect to any nerves involved as to whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

e)  State whether the Veteran has intervertebral disc syndrome (IVDS) of the cervical spine.  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported. 

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After conducting any additional indicated development readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



